PER CURIAM.
By bill of information the state charged defendant Freddie Clements with possession of phenmetrazine (preludin), in violation of La.R.S. 40:967. Following trial, the jury returned a verdict of guilty of attempted possession. The state then filed an information against him under the multiple offender provisions of La.R.S. 15:529.1. The trial court adjudicated defendant a fourth offender and sentenced him to life imprisonment at hard labor, the maximum term under the statute. It did so after the state corrected its initial impression that the life sentence was mandatory and without stating any reasons for its determination to impose that penalty. On appeal to this Court, defendant presents two argu*144ments for the reversal of his conviction and sentence.
We have reviewed defendant’s assignment of error relating to the trial judge’s denial of his new trial motion and find it to be without merit. His conviction is therefore affirmed. However, we find that defendant’s three prior convictions for burglary (one of which was burglary of an automobile), coupled with the instant offense, do not support the imposition of a life term on the barren record left by the trial court at sentencing. We therefore vacate the sentence and remand the case to the trial court for resentencing in accord with the guidelines of La.C.Cr.P. art. 894.1.
CONVICTION AFFIRMED, SENTENCE VACATED AND CASE REMANDED.